DETAILED ACTION
Status of Claims
	Claims 1-11 and 30-35 are pending.
	Claims 12-29 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 March 2022 was filed with the mailing date of the request for continued examination on 21 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Objections and Rejections
	The previous rejection of claims 1-11 and 30-35 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment. 
	All other rejections from the previous Office action stand. 
	New objections are presented.
	New grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are presented. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “metal structures” (line 1) and “the metal structure” (line 4).  The plurality/singularity of the terms do not match.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities: “two or more adjacent structures” may be more appropriately written as “two or more adjacent metal structures” and “the structures” may be more appropriately written as “the metal structures”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 11 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2015/0270053).
Regarding claim 1, Cha discloses a method for manufacturing chip electronic components (= a method for manufacturing metal structures), comprising:
Providing a substrate (20) being for example a metal-based soft magnetic substrate [0049] or optionally the first coil pattern (41) reads on the substrate having a metal base (20) [0064] having an initial height to weight aspect ratio (Figure 3) (= providing a substrate having a metal base characterized by an initial height to width aspect ratio);
Plating a metal coil (42 or 43) such that the aspect ratio of the metal structure is greater than the aspect ratio of the metal base [0008]-[0009], [0012], [0016]-[0017] (Figures 3 and 9) (= electroplating a metal crown on the metal base to form the metal structure with a final height to width aspect ratio greater than the initial aspect ratio of the metal base); 
Current density adjusting to control the deposition of the plated layer in a plating solution [0005], [0057], [0081], [0083], and [0098] (= wherein the electroplating process comprises: adjusting a current density based on one or more conditions of a plating bath, the plating bath including a plating solution; Cha discloses adjusting (e.g. setting, selecting or regulating) the current density based on one or more conditions of a plating bath (e.g. any aspect of the plating solution or bath including the type of metal being plated, the concentration of the plating solution, etc. reads on the claimed condition); the claimed condition of a plating bath is particularly broad and selection or adjustment of the current density may be selected or adjusted by any number of plating conditions; the claimed adjusting does not require adjusting during electroplating).  
Regarding claim 2, Cha discloses wherein the plating in the width direction is suppressed and the growth in a thickness (i.e. upper portion) is accelerated [0009] (Figures 3 and 9).  
Regarding claim 3, Cha discloses wherein the coil is grown only in a thickness direction (i.e. upper portion) [0015].  
Regarding claim 8, the first coil is plated copper for example [0024], [0054], [0064].  
Regarding claim 11, Cha discloses forming coils with multiple layers (abstract). 
Regarding claims 34 and 35, Cha discloses wherein the substrate is a metal-based soft magnetic substrate or polypropylene glycol [0049].  
Claim(s) 1-3, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uejima et al. (JP 2014-080674).
Regarding claim 1, Uejima discloses a method of anisotropic plating comprising a metal (title, abstract) (= a method for manufacturing metal structures) comprising:
Providing a substrate (10) having a pre-plated layer (15a) with an initial height to width aspect ratio (Figure 4) (= providing a substrate having a metal base characterized by an initial height to width aspect ratio);
Electroplating a plating layer (15b or 15c) by conducting anisotropic plating with at least one parameter selected from current density to produce the structure depicted in Figure 4 (pages 2 and 7) (= electroplating a metal crown on the metal based to form the metal structure with a final height to width aspect ratio greater than the initial height to width aspect ratio of the metal base wherein the electroplating process comprises: adjusting a current density based on one or more conditions of a plating bath, the plating bath including a plating solution). 
	Regarding claim 2, Uejima discloses wherein electroplating the metal crown includes depositing metal on upper portions and side portions of the metal base, and wherein a rate of deposition on the upper portions of the metal base is greater than a rate of deposition on side portions of the metal base (Figure 4).  
	Regarding claim 3, Uejima discloses wherein electroplating the metal crown includes depositing metal substantially only on upper portions of the metal base (Figure 4). 
	Regarding claim 8, Uejima discloses wherein providing the substrate having the metal base includes electroplating the metal base onto the substrate (e.g. 15b = metal base, 15c = metal structure) (page 7).
	Regarding claim 11, Uejima discloses manufacturing a thin film coil with multiple layers (title, Figure 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 10 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053).
Regarding claim 4, Cha discloses a ratio of 0.1 to 20 [0017].  Further, the metal structure as a whole has a greater aspect ratio than the first coil (see Figures 3 and 9). Additionally, Cha discloses the internal coil has an aspect ratio of 1.2 or more and therefore the metal structure (42 or 43) may optionally have an aspect ratio greater than or equal to 1.2 [0020].  The range of Cha and the claimed range overlap therefore a prima facie case of obviousness exists. 
Regarding claim 5, Cha discloses a height ratio of 0.1 to 20 [0017] which compares the height of the patterns.  A ratio greater than two therefore indicates that the height of the third coil pattern for example is greater than twice the height of the second coil pattern.    
Regarding claim 6, Cha discloses wherein the growth of the coil in a width direction is suppressed [0009].  If the width of the coil is suppressed and including the deposition as depicted in Figures 3 and 9 for example, the claimed range of less than or equal to 2 times the width of the metal base is an obvious predictable result based on the method of Cha. 
Regarding claim 7, Cha discloses forming two or more adjacent structures.  Cha does not specify the spacing between structures or the width of the metal bases, however, selection of the desired dimensions is an engineering design choice that one of ordinary skilled in the art would find obvious in order to produce the desired electronic chip component.  
Regarding claim 10, Cha discloses performing a first isotropic plating (= conformal) and then an anisotropic plating step [0016]. Although Cha is silent in regards to the current density comparison, Cha teaches that a current density may be adjusted such that the plated layers are formed isotropically or anisotropically [0057].  Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select an appropriate current density to carry out either isotropic and/or anisotropic plating.  A higher or lower current density would have been selected by routine experimentation based on the teachings of Cha. 
Regarding claim 30, Cha discloses the internal coil has an aspect ratio of 1.2 or more and therefore the metal structure (42 or 43) may optionally have an aspect ratio greater than or equal to 1.2 [0020].  The range of Cha and the claimed range overlap therefore a prima facie case of obviousness exists. 
Regarding claim 31, Cha discloses a height ratio of 0.1 to 20 [0017] which compares the height of the patterns.  The ratio is inclusive of a height greater than 2.4 times the height of the metal base.  The range of Cha and the claimed range overlap therefore a prima facie case of obviousness exists.
Regarding claim 32, Cha discloses wherein the growth of the coil in a width direction is suppressed [0009].  If the width of the coil is suppressed and including the deposition as depicted in Figures 3 and 9 for example, the claimed range of less than or equal to 1.7 times the width of the metal base is an obvious, predictable result based on the method of Cha. 
Regarding claim 33, Cha discloses forming two or more adjacent structures.  Cha does not specify the spacing between structures or the width of the metal bases, however, selection of the desired dimensions is an engineering design choice that one of ordinary skilled in the art would find obvious in order to produce the desired electronic chip component.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2015/0270053) in view of Sherrer (US 2013/0333820). 
Regarding claim 9, Cha discloses forming magnetic layers on the substrate [0023].  Cha does not disclose where the metal layer (i.e. either the magnetic layer or the first coil) is etched to form the base.  
However, it is well known in the same or similar field of forming magnetic structures to etch magnetic layers to form patterns as described by Sherrer [0116].  Sherrer teaches that patterned magnetic materials are formed with various kinds of etching.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising etching a metal layer to form a base because Sherrer teaches that it is conventional to produce magnetic patterns using etching [0116].  
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejima et al. (JP 2014-080674).
Regarding claim 4, Uejima discloses wherein electroplating includes electroplating to form the metal structure where the final height to width aspect ratio is greater than or equal to 1.2 (e.g. T2 greater than 1-3 times the width; page 5).  The range of Uejima overlaps the claimed range therefore a prima facie case of obviousness exists. 
Regarding claim 5, given the depictions of the heights of the structures (e.g. T1, T2 or T2 and T3), T2 is at least twice the height of T1 and T3 is at least twice the height of T2) (Figure 4). 

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. On page 9 of the response, the argument states that Cha does not disclose any plating bath or plating solution or fluid.  The Examiner respectfully disagrees with this analysis.  Cha explicitly states a plating solution [0057].
On page 9 the argument states that Cha does not disclose the claimed adjusting a current density based on one or more conditions of a plating bath.  The Examiner respectfully disagrees with this analysis. Cha discloses adjusting (e.g. selecting, setting or regulating) the current density based on one or more conditions of a plating bath (e.g. any aspect of the plating solution or bath including the type of metal being plated, the concentration of the plating solution, etc. reads on the claimed condition).  The claimed ‘condition’ of a plating bath is particularly broad.  Selection or adjustment of the current density may be satisfied by simply setting/selecting/regulating the current density based on the electroplating taking place. The claimed adjusting does not require adjusting during electroplating.  
Pages 10-11 do not appear to present any argument not addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795